Citation Nr: 0103156	
Decision Date: 01/02/01    Archive Date: 02/02/01	

DOCKET NO.  99-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or due 
to being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from April 1965 to April 1967.  
He was born in February 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
VARO in Jackson, Mississippi, which denied entitlement to the 
benefits at issue.

In his notice of disagreement, which was received in 
September 1998, the veteran indicated that a VA orthopedist 
told him that he could not work.  The claims file contains VA 
medical records dating through early 1998 and those records 
do not contain any remarks as to the veteran's employment 
status.

Of record is a report of contact indicating that the veteran 
was scheduled for examinations by VA in November 1998, but 
called to request rescheduling.  The veteran stated he was 
physically unable to travel until late January 1999 or 
February 1999.  He asked that his evaluations be based on his 
records from the New Orleans Orthopedic Clinic.  He stated 
that he had not refused the evaluations, but indicated that 
he could not and would not prefer to travel at that time.

Of record is a report of contact dated March 18, 1999.  At 
that time the veteran stated he wanted to withdraw his claim.  
He indicated he would contact the RO when he felt he was able 
to travel.  It was noted he had had surgery on his back one 
year previously and felt he was unable to travel any distance 
because of his back condition.  In a report of contact dated 
March 31, 1999, the veteran indicated he could not make the 
VA medical appointments scheduled in April 1999 because he 
could not travel because of pins in his back.  It was 
indicated he wanted to reschedule for a later date.

In his substantive appeal dated in November 1999, the veteran 
stated that "my VA records were used to decide my 100 percent 
SSI disability."  A copy of the Social Security 
Administration decision, as well as any medical evidence 
relied upon in reaching that decision, would likely be 
relevant to the issues on appeal, and should be considered by 
the Board in determining the merits of the appeal.  Pursuant 
to its statutory duty to assist, "VA has a duty to assist in 
gathering Social Security records when put on notice that the 
veteran is receiving Social Security benefits."  Clarkson v. 
Brown, 4 Vet. App. 565, 567-68 (1993); see Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (pursuant to duty to 
assist, VA must seek to obtain all pertinent records, 
including Social Security Administration records, of which it 
is put on notice); Masors v. Derwinski, 2 Vet. App. 181, 
187-88 (1992); 38 C.F.R. § 3.159 (2000).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the RO must identify 
all disabilities which a veteran currently has, determine 
whether they are permanent in nature, and find a schedular 
evaluation for each of them under the VA's Schedule for 
Rating Disabilities, and discuss the diagnostic codes used in 
the denial of the pension claim.  Roberts v. Derwinski, 
2 Vet. App. 387, 389 (1992); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999).

In view of the foregoing, the Board is of the opinion that 
additional development is indicated and the case is REMANDED 
for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and private, 
who have treated the veteran for any 
disability since 1998.  After securing 
any necessary releases, the RO should 
obtain these records.  The RO should also 
take all necessary steps to obtain all 
records of the veteran's treatment at the 
VA Medical Center, New Orleans, 
Louisiana, particularly the orthopedic 
clinic at that location.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as any medical records relied upon 
concerning that claim.

3.  The RO should schedule the veteran 
for a general medical examination, an 
orthopedic examination, and an 
appropriate examination to determine 
whether he is in need of regular aid and 
attendance or is housebound.  Each 
examiner should review the claims folder 
prior to completing the examination.  A 
comprehensive report should be compiled 
regarding the nature and extent of all 
disabilities felt to be present on the 
general medical examination.  The 
veteran's complaints and symptomatology 
should be noted and evaluated, and 
clinical symptoms and manifestations 
should be recorded in detail.  The 
general medical examination examiner is 
requested to comment on how each 
disability identified impacts on the 
veteran's employability.  The complete 
rationale should be given for all 
opinions and conclusions reached.  The 
examiner conducting the aid and 
attendance examination should 
specifically report whether the veteran 
is bedridden, unable to dress or undress 
himself, keep himself ordinarily clean 
and presentable, feed himself due to loss 
of coordination in the upper extremities 
or weakness, to attend to the needs of 
nature, or to protect himself from the 
hazards incident to his environment.  The 
examiner should also opine as to whether 
the veteran is able to leave his home and 
its immediate premises.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  The RO should then readjudicate the 
question of the veteran's entitlement to 
a permanent and total disability rating 
for pension purposes and the question of 
whether he is in need of regular aid and 
attendance or is housebound.  All 
disorders found should be assigned a 
disability rating.  Then, a combined 
rating should be calculated.  The 
question of the veteran's entitlement to 
a permanent and total disability rating 
for pension purposes should be considered 
under all pertinent provisions of 
38 C.F.R. §§ 4.15, 4.16, and 4.17.  If 
the requirements are not met, the RO 
should consider whether a permanent and 
total disability rating may be assigned 
under the provisions of 38 C.F.R. 
§ 3.321(b)(2) (2000).  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case and provide them 
with a reasonable period of time for 
response.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




